 4:15-cr-03091-RGK-CRZ Doc # 523 Filed: 06/10/20 Page 1 of 1 - Page ID # 5199




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:15CR3091

       vs.
                                                             ORDER
SHARON A. ELDER,

                    Defendant.


      IT IS ORDERED that:

      (1) The undersigned’s chambers staff shall provide counsel of record with
a copy of the sealed Bureau of Prisons medical records (Filing no. 522).

      (2) Upon receipt of the Probation Office’s evaluation concerning the
defendant’s compassionate release motion, the undersigned will file a briefing order.
Counsel need not respond until a briefing order has been filed.

      Dated this 10th day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
